ON MOTION
NEWMAN, Circuit Judge.

ORDER

Upon consideration of June Locklear’s unopposed motion for reconsideration of this court’s December 13, 2000 order dismissing his appeal for failure to file a brief,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the December 13 order is vacated, and the appeal is reinstated.
(2) Locklear’s brief is accepted for filing.* The Secretary of Veterans Affairs should compute the due date for his brief from the date of filing of this order.

 Locklear failed to attach to his brief a copy of the opinion of the Court of Appeals for Veterans Claims. See Fed. Cir. R. 28(a)(12). The Secretary is requested to include the opinion when he responds to Locklear’s brief.